United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5066                                                September Term, 2020
                                                                     1:20-cv-02204-UNA
                                                      Filed On: July 14, 2021
David McConnell,

              Appellant

       v.

Michael Carvajal, Director, Bureau of Prisons,

              Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Pillard, Wilkins, and Rao, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s orders filed October 26,
2020, and December 22, 2020, be affirmed. The district court properly dismissed
appellant’s petition for writ of mandamus for failure to state a claim on which relief may
be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Walpin v. Corp. for Nat’l & Cmty. Servs.,
630 F.3d 184, 186-88 (D.C. Cir. 2011). Moreover, the district court did not abuse its
discretion in denying reconsideration. See Fed. R. Civ. P. 59(e); Firestone v. Firestone,
76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam). Specifically, appellant has not
demonstrated that the district court erred in concluding that the Freedom of Information
Act (“FOIA”) provides him with an alternative avenue to obtain the information he seeks.
Accordingly, appellant has not satisfied his burden to demonstrate that “there is no
other adequate remedy available to [him].” Power v. Barnhart, 292 F.3d 781, 784 (D.C.
Cir. 2002) (citations and internal quotation marks omitted). Finally, appellant has not
shown that the district court improperly dismissed the case sua sponte without providing
leave to amend. See Rollins v. Wackenhut Servs., Inc., 703 F.3d 122, 127 (D.C. Cir.
2012) (district court may dismiss a claim without notice “where it is patently obvious that
the plaintiff cannot possibly prevail based on the facts alleged in the complaint.”)
(citation and internal quotation marks omitted).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5066                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2